        Case 9:20-cv-00117-DLC Document 29 Filed 05/03/21 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  RATTLER HOLDINGS, LLC D/B/A
  PLANETARY DESIGN,                                  CV 20–117–M–DLC

                       Plaintiff,
                                                      ORDER
        vs.

  UNITED PARCEL SERVICE, INC.
  and UPS SUPPLY CHAIN
  SOLUTIONS, INC.,

                       Defendants.

      Pursuant to Federal Rule of Civil Procedure 60(b), Plaintiff Rattler Holdings

requests that the Court grant relief from its earlier judgment granting Defendants’

motion to dismiss. It requests that the Court certify the following question to the

Montana Supreme Court: “Does enforcing a forum selection clause that would

restrict a plaintiff from litigating in the courts of Montana contravene Montana’s

strong public policy?” (Doc. 24 at 1-2.) As explained, the motion is denied.

Because the parties are familiar with the Court’s prior ruling, it will not restate the

procedural posture of this case.




                                           1
        Case 9:20-cv-00117-DLC Document 29 Filed 05/03/21 Page 2 of 5



                                     DISCUSSION

      Plaintiff requests relief under Rule 60(b)(6) which, as pertinent here, permits

a court to grant relief from a judgment or order for “any other reason that justifies

relief.” Fed. R. Civ. P. 60(b)(6). “Rule 60(b)(6) has been used sparingly as an

equitable remedy to prevent manifest injustice. The rule is to be utilized only

where extraordinary circumstances prevented a party from taking timely action to

prevent or correct an erroneous judgment.” United States v. Alpine Land &

Reservoir Co., 984 F.2d 1047, 1049 (9th Cir. 1993).

      The grounds for Plaintiff’s motion are less than clear. Without coming out

and saying so, Plaintiff seems to argue that the “extraordinary circumstance”

warranting relief here is the Court’s “surprise” decision to depart from its prior

analysis in Swank Enterprises, Inc. v. NGM Insurance Co., No. CV 19-200-M-

DLC, 2020 WL 1139607 (D. Mont. Mar. 9, 2020), which was a result not urged by

either party. Plaintiff may also be arguing that the Court’s decision to grant

Defendant’s motion to dismiss is legal error—assuming the Montana Supreme

Court answers the proposed certified question affirmatively. Neither contention

meets the high standard necessary to set aside an order or judgment under Rule

60(b)(6).

      First, there was nothing extraordinary about the Court’s decision to grant

Defendants’ motion to dismiss. Defendants brought a forum non conveniens


                                          2
        Case 9:20-cv-00117-DLC Document 29 Filed 05/03/21 Page 3 of 5



motion which claimed that the parties’ selection of China as the forum for

litigating disputes precluded this Court from entertaining Plaintiff’s lawsuit. (Doc.

8.) Under federal law, forum selection clauses are presumptively valid and must

be enforced absent a finding that enforcement is unreasonable. M/S Bremen v.

Zapata Off-Shore Co., 407 U.S. 1, 10 (1972). The question presented was whether

Montana had a strong public policy invalidating such clauses such that

enforcement in this case would be unreasonable.

      Although Defendants did not directly challenge this Court’s decision in

Swank Enterprises which concluded that Montana’s public policy “unequivocally

‘states a strong public policy’” invalidated such clauses, this Court gave both

parties fair warning that it was prepared to reconsider that decision—particularly

because Swank was an outlier in the District’s prior treatment of this issue. See

Rattler Holdings, LLC v. United Parcel Serv., Inc., No. CV 20-117-M-DLC, 2020

WL 7231082, at *2 (D. Mont. Dec. 8, 2020).

       Additionally, and contrary to Plaintiff’s contention, the Court did not decide

Defendants’ motion on grounds not presented by the parties. The issue of whether

Montana’s public policy invalidated foreign forum selection clauses was squarely

presented in the motion, and the issue of whether Swank controlled the outcome

was advanced by Plaintiff itself. That the Court disagreed with Plaintiff’s position

and reading of Montana law does not mean the Court decided the issue off-brief.


                                          3
        Case 9:20-cv-00117-DLC Document 29 Filed 05/03/21 Page 4 of 5



      Moreover, Plaintiff’s attempt to characterize this issue as appropriate for

certification to the Montana Supreme Court is unavailing. Certification to a state’s

highest court is appropriate when there is a dearth of legal guidance on a question.

See In re Rigden, 795 F.2d 727, 735 n.6 (9th Cir. 1986) (recognizing that

certification is appropriate when a federal court is presented with a “novel and

complex question of state law”). In contrast, there is no lack of guidance on the

subject here. Plaintiff desires certification not because the Montana Supreme

Court has not spoken on the issue of the enforceability of forum selection

clauses—but because the Court has spoken inconsistently. Plaintiff urges the

Court to certify the question of whether Montana law is hostile to foreign forum

selection clauses so that the Montana Supreme Court may clarify state law—and,

in effect, change the law as it relates to the federal question of enforceability.

      To reiterate, under binding Supreme Court precedent, a federal court must

enforce the parties’ valid choice of a forum foreign for litigating disputes unless—

as pertinent here—state law has a strong public policy against enforcement. M/S

Bremen, 407 U.S. at 10. Even if the Montana Supreme Court were to re-adhere to

its opinion in Keystone Inc. v. Triad Systems Corp., P.2d 1240 (Mont. 1998) at

some point in the future, that would not change the fact that at the time the parties

contracted and Defendants’ brought its motion, Montana’s public policy was not so

hostile to forum selection clauses that it refused to recognize them. Accordingly,


                                           4
        Case 9:20-cv-00117-DLC Document 29 Filed 05/03/21 Page 5 of 5



the Court sees no error in its decision and will therefore deny the motion to

reconsider.

      IT IS ORDERED that Plaintiff’s motion (Doc. 22) is DENIED.

      DATED this 3rd day of May, 2021.




                                          5
